ALBERT V. BRYAN, Circuit Judge
(dissenting in part).
I see no need for the prospective injunction. With fairness and clarity the opinion of the Court comprehensively discusses and approves the course the District Court prescribed for the de*439iendants to follow in the future. With no reason to believe his directions will not be respected, the District Judge refused the injunction. In this he exercis■ed the discretion generally accorded the trial judge in such situations, especially when the necessity for an injunction must be measured by local conditions. Of these we have no knowledge more intimate than his. I would not add the injunction.